AFFIRM; and Opinion Filed June 12, 2015.




                                            Court of Appeals
                                                              S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-14-00236-CR

                                              THOMAS B. SINGER, Appellant
                                                          V.
                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the County Criminal Court No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. MB07-49876-F

                                            MEMORANDUM OPINION
                                   Before Justices Francis, Lang-Miers, and Whitehill
                                            Opinion by Justice Lang-Miers
           Thomas B. Singer appeals from the trial court’s denial of his pretrial motion to suppress

his warrantless arrest. 1 After the court denied the motion, appellant pleaded nolo contendere to

misdemeanor driving while intoxicated. The trial court assessed his sentence at 180 days’

confinement, but suspended the imposition of the sentence and placed appellant on community

supervision for 14 months and ordered him to pay a $900 fine. For the reasons that follow, we

affirm the trial court’s judgment.

                                                                Background

           Jeff Wharton testified that he was driving southbound “down the access road across 635”

in north Dallas. He had a green light and entered the intersection to turn left onto Harvest Hill


     1
       We note that the record contains a warrant for appellant’s arrest. However, it is clear from its language that it was obtained after appellant
was arrested and transferred to jail. The State conceded below that the arrest was without a warrant.
when a Ford pick-up driven by appellant ran through the red light and hit Wharton’s vehicle.

Wharton testified that appellant accelerated for some reason and “struck a barrier on the right

and struck another barrier and came to a stop.” Wharton called 911 while getting out of his

vehicle to check on appellant. Appellant was in the driver’s seat of the pick-up and was by

himself. Wharton “smelled a lot of alcohol whenever [he] opened the door.” He agreed it was a

“strong odor.” Appellant got out of the pick-up and Wharton told him to sit down. Wharton saw

that the front part of appellant’s pants were soiled and appellant “didn’t seem very able to walk

. . . he was stumbling around.” Wharton thought appellant had cut his face “maybe, on the

airbag of the vehicle,” but he did not think appellant’s stumbling was a result of the cut.

Appellant “didn’t understand what [Wharton] was saying or anything.” Wharton did not see any

open containers in the pick-up that might explain how appellant’s pants became soiled.

       Officer James Browder arrived at the accident scene and saw appellant “half-standing,

half-sitting in the driver seat of his pick-up . . . with his legs out.” He was “sort of leaning.”

Browder did not recall if the pick-up’s engine was running or if he removed the keys from the

ignition. He noticed that appellant had “urinated in his pants.” Browder remembered “thinking

that [appellant] might be intoxicated” and called the “DWI squad.” Meanwhile, Browder spoke

with Wharton and an eyewitness who had stopped. Both told him appellant ran the red light.

       Officer Gilbert Arevalo, a member of the “DWI squad,” arrived at the scene and saw

appellant standing by the passenger side of his truck out of the way of traffic. Arevalo spoke

with Browder, Wharton, and the eyewitness before speaking to appellant. Arevalo said that

when he spoke to appellant about what happened, appellant had “[a] strong smell of alcoholic

beverage . . . [on] [h]is breath.” Arevalo noticed that appellant “had urinated on himself, he had

bloodshot eyes and real slurred speech.” Arevalo said appellant also “had unsteady balance.”

Arevalo asked appellant several questions, and appellant told the officer he had consumed three

                                               –2–
drinks.       Arevalo performed field sobriety tests and appellant failed the horizontal gaze

nystagmus; “[h]e had six out of six clues with vertical nystagmus.” Arevalo could not recall

whether appellant attempted and failed to perform the other field sobriety tests, but he recalled

that appellant gave a medical reason for why he could not perform them.

          Paramedics examined appellant at the scene, but did not take him to a hospital. Arevalo

arrested appellant based on “the totality of the whole circumstances of the incident,” including

“[t]he driving facts, the witness statements, his admitting to having drank some alcohol, his

performance on the HGN, his slurred speech, unsteady balance and bloodshot eyes . . . [a]nd the

smell of alcoholic beverage.”

          Appellant filed a motion to suppress his arrest arguing that his arrest was without

probable cause and without a warrant. He contended that neither officer saw him operating the

vehicle and, consequently, the warrantless arrest was a violation of the Fourth Amendment and

Texas statutes. After a hearing, the trial court denied appellant’s motion to suppress, and

appellant entered a plea of nolo contendere to the charge of driving while intoxicated. 2

          In his sole issue on appeal, appellant contends that the trial court erred by denying his

motion to suppress because his warrantless arrest violated the Fourth Amendment and article

14.01(b) of the Texas Code of Criminal Procedure.

                                                               Discussion

          Appellant states in his brief that the ruling on the motion to suppress did not “depend on

evaluations of credibility and demeanor of witnesses.” Consequently, we will review the court’s

ruling under a de novo standard of review. See Kothe v. State, 152 S.W.3d 54, 62 (Tex. Crim.

App. 2004).


     2
       This is the second appeal in this case. In the first appeal, the record of the suppression hearing was lost, and we reversed appellant’s
conviction and remanded for a new trial. Singer v. State, No. 05-10-00892-CR, 2013 WL 229258 (Tex. App.—Dallas Jan. 16, 2013, no pet.).



                                                                    –3–
       Appellant cites article 14.01(b) of the Texas Code of Criminal Procedure as incorporating

both his Fourth Amendment and Texas statutory protections against unreasonable searches and

seizures. He contends that the arresting officer did not have “reliable trustworthy facts that [he

committed] an offense” and any alleged offense was not committed in the officer’s presence or

within his view. He argues that the statements from Wharton and the eyewitness were not

factual assertions upon which the arresting officer could reasonably rely to conclude he was

operating the vehicle, but were “conclusions.” We disagree.

       Wharton testified about how appellant hit him. The eyewitness told the officers that he

saw the “entire accident” and that appellant ran a red light and struck Wharton. These were

factual assertions, not conclusions.     Additionally, appellant did not object to any of this

testimony when it was offered at trial and may not complain about it for the first time on appeal.

See TEX. R. APP. P. 33.1.

       A police officer may arrest an individual without a warrant if (1) there is probable cause

with respect to that individual, and (2) the arrest falls within one of the statutory exceptions.

Torres v. State, 182 S.W.3d 899, 901 (Tex. Crim. App. 2005); Beverly v. State, 792 S.W.2d 103,

104–05 (Tex. Crim. App. 1990). Article 14.01(b) is one of those exceptions. See Beverly, 792
S.W.2d at 104–05. It states, “A peace officer may arrest an offender without a warrant for any

offense committed in his presence or within his view.” TEX. CODE CRIM. PROC. ANN. art.

14.01(b) (West 2005). The Texas Court of Criminal Appeals has stated that the test for probable

cause for a warrantless arrest under article 14.01(b) is:

       Whether at that moment the facts and circumstances within the officer’s
       knowledge and of which (he) had reasonably trustworthy information were
       sufficient to warrant a prudent man in believing that the (arrested) person had
       committed or was committing an offense.

Beverly, 792 S.W.2d at 105. Probable cause under article 14.01(b) may be based on the officer’s

personal knowledge or on facts and circumstances about which the officer has reasonably
                                                 –4–
trustworthy information. Torres, 182 S.W.3d at 901. This includes “information furnished by a

private citizen ‘whose only contact with the police or criminal activity is a result of having

witnessed a single criminal act committed by another.’” Webb v. State, 760 S.W.2d 263, 274

(Tex. Crim. App. 1988) (quoting Frazier v. State, 480 S.W.2d 375, 379 (Tex. Crim. App. 1972));

see also Astran v. State, 799 S.W.2d 761, 764 (Tex. Crim. App. 1990) (arresting officer may rely

on information provided to him by private citizen).

       Here, the police had been dispatched to the scene of an accident. The arresting officer

had reliable information from the victim of the accident and from an eyewitness that appellant

was operating the pick-up when it ran the red light and struck Wharton’s vehicle. Wharton

testified that he smelled “a lot of alcohol” when he opened the door to the pick-up to check on

appellant. The officers corroborated Wharton’s information when they personally observed the

accident scene, saw that no one else was in the pick-up with appellant, and saw appellant’s

demeanor and intoxicated state. Additionally, appellant told the arresting officer that he had

consumed three drinks, and appellant failed the HGN test.

       Given the combined observations of Wharton, the eyewitness, and the two officers, the

officers had reasonably trustworthy information that appellant operated the pick-up and was

intoxicated at the time. Accordingly, the record supports the conclusion that the officer had

probable cause to arrest appellant without a warrant for the offense of driving while intoxicated.

We conclude that the trial court did not err by denying the motion to suppress, and we resolve

appellant’s sole issue against him.

                                          Conclusion

       We affirm the trial court’s judgment.

                                                      /Elizabeth Lang-Miers/
Do Not Publish                                        ELIZABETH LANG-MIERS
TEX. R. APP. P. 47.2(b)                               JUSTICE
140236F.U05
                                               –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS B. SINGER, Appellant                           On Appeal from the County Criminal Court
                                                      No. 5, Dallas County, Texas
No. 05-14-00236-CR         V.                         Trial Court Cause No. MB07-49876F.
                                                      Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                          Justices Francis and Whitehill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of June, 2015.




                                                –6–